Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Lingl on 7/21/2022.

The application has been amended as follows: 
	
(PROPOSED Amendment) A system for interpreting gestures comprising:
one or more processors;
at least three Doppler radar devices in communication with the one or more processors each of the at least three Doppler radar devices having a field of view that includes a volume;
at least one camera in communication with the one or more processors;
a memory device in communication with the one or more processors, the memory device having instructions;
wherein the instructions, when executed by the one or more processors, cause the one or more processors to receive Doppler information from the at least three Doppler radar devices and camera data from the at least one camera, the camera data including at least one image from the at least one camera;
	wherein the instructions, when executed by the one or more processors cause the one or more processors to generate a micro-Doppler cube by projecting Doppler information in X, Y, and Z-directions over a period of time into the micro-Doppler cube; and
wherein instructions, when executed by the one or more processors cause the one or more processors to determine when an area of the at least one image includes a portion of an extremity and classify one or more gestures performed by the extremity when located in the volume into a category of a plurality of categories based on the micro-Doppler cube.

(Canceled) 

(Previously Presented) The system of claim 1, wherein the period of time includes a time that the portion of the extremity is located within the area of the at least one image.

(PROPOSED Amendment) The system of claim 1, further comprising instructions that, when executed by the one or more processors, causes the one or more processors to segment image data from the camera data into fast-moving parts and slow-moving parts and associate portions of the Doppler information with fast-moving parts and slow-moving parts of the camera data. 

(PROPOSED Amendment) The system of claim 4, further comprising instructions that, when executed by the one or more processors, causes the one or more processors to perform geometrical analysis through blurred/non-blurred parts of the camera data.

(PROPOSED Amendment) The system of claim 1, further comprising instructions that, when executed by the one or more processors, causes the one or more processors to actuate at least one system based on the category of the one or more gestures performed by the extremity.

(Original) The system of claim 1, wherein the at least three Doppler radar devices are located within a cabin of a vehicle.

(PROPOSED Amendment) The system of claim 1, further comprising instructions that, when executed by the one or more processors, causes the one or more processors to project Doppler information from a first Doppler radar device of the at least three Doppler radar devices in the X-direction of the micro-Doppler cube, project Doppler information from a second Doppler radar device of the at least three Doppler radar devices in the Y-direction of the micro-Doppler cube, and project Doppler information from a third Doppler radar device of the at least three Doppler radar devices in the Y-direction of the micro-Doppler cube.

(PROPOSED Amendment) The system of claim 1, further comprising instructions that, when executed by the one or more processors, causes the one or more processors to classify the one or more gestures performed by the extremity into the category of the plurality of categories based on the micro-Doppler cube by utilizing a trained machine-learning algorithm.

(PROPOSED Amendment) A method for interpreting gestures, the method comprising the steps of:
receiving Doppler information from at least three Doppler radar devices, each of the at least three Doppler radar devices having a field of view that includes a volume;
receiving camera data including at least one image from at least one camera; 
determining when an area of the at least one image from the at least one camera includes a portion of an extremity;
generating a micro-Doppler cube by projecting Doppler information in X, Y, and Z-directions over a period of time into the micro-Doppler cube; and
classifying one or more gestures performed by the extremity when located in the volume into a category of a plurality of categories based on the micro-Doppler cube.

(Canceled) 

(Previously Presented) The method of claim 10, wherein the period of time includes a time that the portion of the extremity is located within the area of the at least one image.

(Previously Presented) The method of claim 10, further comprising the steps of:
segmenting image data from the at least one camera into fast-moving parts and slow-moving parts; and
associating portions of the Doppler information with fast-moving parts and slow-moving parts of the camera data. 

(Original) The method of claim 13, further comprising the step of performing geometrical analysis through blurred/non-blurred parts of the image data.

(Original) The method of claim 14, wherein the step of associating portions of the Doppler information with fast-moving parts and slow-moving parts of the image data is performed by machine learning.

(Original) The method of claim 10, further comprising the step of actuating at least one system based on the category of the one or more gestures performed by the extremity.

(Original) The method of claim 10, further comprising the steps of:
projecting Doppler information from a first Doppler radar device of the at least three Doppler radar devices in the X-direction of the micro-Doppler cube;
projecting Doppler from a second Doppler radar device of the at least three Doppler radar devices in the Y-direction of the micro-Doppler cube; and
projecting Doppler from a third Doppler radar device of the at least three Doppler radar devices in the Z-direction of the micro-Doppler cube.

(PROPOSED Amendment) A non-transitory computer-readable medium for interpreting gestures, the non-transitory computer-readable medium comprising instructions that when executed by one or more processors cause the one or more processors to:
receive Doppler information from at least three Doppler radar devices, each of the at least three Doppler radar devices having a field of view that includes a volume; 
receive camera data including at least one image from at least one camera;
determine when an area of the at least one image from the at least one camera includes a portion of an extremity;
	generate a micro-Doppler cube by projecting Doppler information in X, Y, and Z-directions over a period of time into the micro-Doppler cube; and
classify one or more gestures performed by the extremity when located in the volume into a category of a plurality of categories based on the micro-Doppler cube.

(Canceled) 

(PROPOSED Amendment) The non-transitory computer-readable medium of claim 18, wherein the period of time includes a time that the portion of the extremity is located within the area of the at least one image.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1, wherein instructions, when executed by the one or more processors cause the one or more processors to determine when an area of the at least one image includes a portion of an extremity and classify one or more gestures performed by the extremity when located in the volume into a category of a plurality of categories based on the micro-Doppler cube.
Claim 10, generating a micro-Doppler cube by projecting Doppler information in X, Y, and Z-directions over a period of time into the micro-Doppler cube; and
classifying one or more gestures performed by the extremity when located in the volume into a category of a plurality of categories based on the micro-Doppler cube.
Claim 18, generate a micro-Doppler cube by projecting Doppler information in X, Y, and Z-directions over a period of time into the micro-Doppler cube; and
classify one or more gestures performed by the extremity when located in the volume into a category of a plurality of categories based on the micro-Doppler cube.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694